Citation Nr: 0317339	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right tonsilar non-
Hodgkin's lymphoma (claimed as a throat disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1963 
to November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim of 
entitlement to service connection for right tonsilar non-
Hodgkin's lymphoma (claimed as a throat condition).  The 
veteran filed a timely notice of disagreement.  A statement 
of the case (SOC) was issued in July 2001, which continued 
the denial of the veteran's claim.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 2001, a transcript of which has been 
associated with the claims file.
 

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claim, as set out in 
an internal development memorandums, as follows: 

1.  Contact the veteran to ascertain 
whether he has any additional medical 
evidence, information, or further 
argument to present in support of his 
appeal, particularly evidence 
etiologically linking to service his non-
Hodgkin's lymphoma of the right tonsil 
which was diagnosed post-service.  Any 
additional evidence provided by the 
veteran should be associated with the 
file, and any indication from the veteran 
that he has no additional evidence, 
information, or argument to present 
should be documented for the record.  If 
the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of 
treatment by any health care providers, 
VA or non-VA, who have treated him for 
his claimed throat disorder, whatever the 
diagnosis, he should execute any 
necessary authorizations, and the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment.

2.  Arrange for the veteran to be 
afforded an examination to evaluate the 
current symptomatology and the etiology 
of his non-Hodgkin's lymphoma of the 
right tonsil.  Send the claims folder to 
the examiner for review.  The veteran 
maintains that throat and sinus problems, 
which manifested during his period of 
service from 1963-1965 are etiologically 
related to, and represent the earliest 
symptoms of, the non-Hodgkin's lymphoma 
of the right tonsil, which was diagnosed 
in September 2000. 
a.  Initially, the examiner should 
fully describe the symptoms and degree of 
disability associated with the veteran's 
non-Hodgkin's lymphoma of the right 
tonsil.  The examiner should also comment 
as to whether this condition has 
resolved, recurred, or requires 
continuous treatment.  A specific 
diagnosis should be provided. 
b.  The examiner is requested to 
review the veteran's claims file and 
history, and render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
non-Hodgkin's lymphoma of the right 
tonsil, or any other throat disorder, is 
etiologically related to the veteran's 
period of service.
Any opinion presented should be supported 
by reference to pertinent evidence.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA) copies of 
all medical records that were considered 
in the veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations) as well as a 
copy of the administrative decision.  All 
records obtained should be associated 
with the claims file.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO may wish to review the claims 
files and the Board's requested 
development action to ensure that all 
necessary evidentiary development is 
completed regarding the veteran's claim.

2.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) which contains notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2002 SSOC.  An appropriate period 
of time should be allowed for response.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


